Citation Nr: 0107308	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  92-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
November 1969.  

This appeal arises out of an August 1991 rating action 
entered by the Seattle, Washington, VA Regional Office (RO), 
which, in pertinent part, denied the benefits sought on 
appeal.  The veteran expressed his disagreement with that 
decision in August 1991, and a statement of the case was 
issued in September 1991.  A hearing at which the veteran 
testified was conducted at the RO in September 1991, and the 
transcript of that has been construed as the veteran's 
substantive appeal.  The case was eventually forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC., and in 
December 1993, the Board remanded the matter for additional 
development.  The development requested was eventually 
accomplished, and the case was returned to the Board in 
December 2000, where it was referred to the service 
organization representing the veteran for final appellate 
argument.  In January 2001, the veteran's representative 
prepared a written brief, and the matter is now ready for 
review.  

In addition to the foregoing, the Board observes that the 
veteran had been previously denied service connection for 
PTSD in a Board decision dated in August 1990.  In its 
December 1993 Remand, however, the Board concluded that the 
veteran had submitted new and material evidence sufficient to 
reopen that claim.  Therefore, consideration of that claim on 
its merits must be undertaken.  




FINDINGS OF FACT

1. All evidence necessary for the disposition of this appeal 
as it pertains to the claim for an increased rating for 
epilepsy has been obtained.

2. The veteran is not shown to have had at least 1 major 
seizure in a 6 month period or 2 in a one year period of 
time; nor is it shown that he averages at least 5 to 8 minor 
seizures weekly, as contemplated by the Schedule for Rating 
Disabilities.  


CONCLUSION OF LAW

The criteria for an increased rating for epilepsy have not 
been met. 38 U.S.C.A. 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Codes 8910, 
8911 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Although the regional office (RO) has not had an opportunity 
to consider this new law in the context of this claim, the 
record reflects that the requirements of this new law have 
been satisfied with respect to the veteran's claim for an 
increased rating for epilepsy, and a decision may be entered 
with respect to that issue without referring the case to the 
RO for its consideration of the implication of the new law.  
In this regard, the Board observes the veteran has been 
informed of that evidence which would be necessary to 
substantiate his claim, and the record includes the reports 
of examination conducted for VA purposes in connection with 
them.  It also contains the veteran's relevant treatment 
records, and there have been no assertions by either the 
veteran or his representative that additional relevant 
records are available.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this claim pursuant to the provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000, and that no further development in this regard is 
required.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

As to the veteran's claim for an increased rating for 
epilepsy, a review of the record in this case reflects that 
the veteran was awarded service connected for a seizure 
disorder in a March 1972 decision by the Board.  This was 
based on a review of the veteran's service medical records 
reflecting treatment for that disorder, as well as the report 
of an examination conducted for VA purposes in July 1971, 
which also concluded with that diagnosis.  In the April 1972 
rating action implementing the Board's decision, the veteran 
was assigned a 10 percent disability evaluation, effective 
from June 1971.  

In an April 1976 rating action, the veteran was assigned a 
100 percent disability evaluation for his seizure disorder, 
effective from January 1975.  This was based on a review of 
evidence reflecting that the veteran experienced seizures 
once a month, and that he was taking a relatively large dose 
of medication to attempt to control them.  The veteran's 100 
percent schedular rating remained in effect until a September 
1978 rating action, at which time the rating was reduced to 
40 percent effective from December 1978.  A subsequent rating 
action dated in March 1979, however, modified that reduction 
to only 60 percent, effective from December 1978.  These 
actions were based on evidence that was apparently considered 
to reflect a moderation in the type of seizures the veteran 
experienced.  

Although the schedular evaluation for the veteran's seizure 
disorder was reduced by this March 1979 decision, in that 
same rating, the veteran was awarded a total disability 
rating based on his individual unemployability, (TDIU).  This 
decision was made because of evidence showing that the 
veteran's employment was terminated due to his seizure 
disorder and that he had not been able to obtain other work.  
Thereafter, the record shows that the veteran continued to 
receive a total disability rating based on his 
unemployability, until February 1986.  In a rating action 
dated at that time, the veteran's TDIU benefits were 
terminated effective February 28, 1986, because the veteran 
apparently failed to return an employment questionnaire.  In 
a July 1986 rating action, the veteran's schedular evaluation 
was reduced to 20 percent, effective from October 1986.  This 
action was based on the RO's review of evidence reflecting 
that the veteran's report of seizures had not been witnessed 
by anyone other than a family member since 1985, that there 
was no evidence that he was being followed by medical 
personnel for seizures, and that he did not cooperate with 
the request for lab work to determine the amount of 
medication for the treatment of seizures that was in his 
blood stream, if any.  The veteran appealed the decision to 
assign a 20 percent evaluation for his epilepsy, but this 
action was essentially confirmed by the Board in an August 
1990 decision.  In that determination, the Board found that 
the schedular requirements for a rating in excess of 20 
percent for epilepsy had not been met.  This 20 percent 
rating has remained in effect to the present time.  

The veteran's present claim for benefits was submitted by him 
in May 1991.  Records obtained in connection with this claim 
show that through the early 1990's the veteran was seen for 
complaints of what he considered to be grand mal seizures 
which he claimed occurred as often as 2 or 3 a month, as well 
as petite mal seizures which he claimed occurred as often as 
4 or 5 times per week.  In order to obtain a more objective 
view of the veteran's disability, he was hospitalized at a VA 
Medical Center between April 1 and April 8, 1996.  During 
this time, the veteran was placed on a 24-hour monitor to 
more precisely determine the frequency of any seizure 
activity.  The records from this hospitalization reflect that 
the veteran reported that he had what he considered to be 
several seizures, including those which caused tongue biting, 
and rendered him incontinent of urine.  The 
electroencephalograph (EEG) monitor in place at that time, 
however, showed that there were no epileptiform discharges or 
abnormal slowing detected during these events, or indeed, at 
any time during the hospitalization.  After reviewing the 
records of this hospitalization, a VA physician concluded 
that a seizure disorder should no longer be included among 
the veteran's disabilities.  

Despite the foregoing conclusion following the veteran's 
period of in-patient observation, treatment records dated 
after 1996 reflect that the veteran was still considered to 
have a seizure disorder, for which medications continued to 
be provided.  In August 1998, the veteran was examined again 
for VA purposes.  The report from this examination revealed 
that the examiner had reviewed the veteran's medical history 
in connection with the examination, and was aware of the 
results following the veteran's 1996 hospitalization.  At the 
time of the examination, the veteran reported experiencing 
one or two generalized tonic-clonic seizures per month.  
Although the veteran indicated that he was amnestic for these 
events, he also reported that, during them, he would be 
unable to converse and could have tongue biting and urinary 
incontinence.  The veteran also reported experiencing what he 
termed petit mal seizures, during which time he would not 
lose consciousness, would be able to converse, and which 
would last up to two minutes.  In addition, the veteran 
described twitching that would occur in all, or parts, of his 
body from time to time.  

During the 45 minutes that the examiner was with the veteran, 
the examiner observed a single twitch of both arms that were 
described as looking like a myoclonic jerk.  The assessment 
following the examination was that the veteran had a 
generalized tonic-clonic seizure disorder with "moderate-to-
good control" on the current drug regimen.  Other spells, 
referred to by the veteran as petit mal seizures, were 
considered by this examiner to be more related to PTSD, about 
which the veteran "described at length" during the 
examination.  The veteran was also considered to have a 
myoclonic disorder, which was considered to be a consequence 
of the medications he was taking.  

Subsequently dated records show that when the veteran was 
undergoing a psychiatric evaluation for VA purposes in July 
2000, he reported that he experienced what he considers grand 
mal seizures three or four times a year.  The veteran also 
reported experiencing what he described as petit mal 
seizures, but he did not indicate their frequency.  

The veteran also had an examination performed for VA purposes 
in connection with his seizure disorder in July 2000.  The 
report from this examination reveals that the veteran 
described periods of small seizures during which "he 
twitches a little bit."  These events were recalled as 
occurring three to four times a week, and could be 
accompanied by tongue biting, and a "weird sleep."  The 
veteran also reported experiencing generalized seizures that 
occurred three to four times a year, usually when he is 
sleeping.  It was also noted that the veteran reported that 
he had not sought hospitalization for his generalized 
seizures in at least 15 years, and that neurologic 
examination was normal.  The examiner went on to state as 
follows:  

I have reviewed his C-File in great detail.  I was 
most aware of the fact that he has had numerous 
normal EEGs.  He also has a prior C&P in that 
record done by [a VA physician] in Seattle who 
recommended epilepsy monitoring at the University 
of Washington.  That monitoring suggested that what 
[the veteran] is calling seizures are, in fact, not 
seizures.  I think the previous workups speak very 
clearly as to what is going on in this case.  
Without any documentation of epilepsy, normal 
history, and nothing in the clinical history that 
strongly supports epilepsy (the patient has never 
been to a hospital after a generalized clonic 
convulsion) at this point there is no clear 
evidence for epilepsy.  

Subsequently dated records from 2000 reflect that the veteran 
continued to report experiencing what he considered to be 
grand mal seizures three or four times per year, and what he 
considered to be petit mal seizures three or four times per 
week.  Medications were prescribed to control these reported 
seizures, although it is observed that the physician 
prescribing the medicine acknowledged that he did not have 
many of the veteran's old records, and was acting under the 
assumption that the veteran's seizures were real.  (The 
absence of any records was apparently due to the veteran 
having recently moved from the Washington State area to 
California, where he was then seeking treatment.)  

As is readily apparent from the foregoing, this case presents 
a contradictory picture.  Some of the medical records clearly 
reflect the conclusion that the veteran has epilepsy, 
controlled in part by medication.  Other records, 
particularly the reports of recent examinations conducted for 
VA purposes, raise considerable doubt as to whether it is any 
longer appropriate to consider the veteran to have epilepsy.  
[In this regard, however, the Board notes that the veteran 
has been evaluated as at least 20 percent disabled from 
epilepsy for more than 20 years, and as such, it may not be 
reduced to less than that except upon a showing that such 
rating was based on fraud. See 38 C.F.R. § 3.951(b).]  

In carefully examining those records that reflect the view 
that the veteran continues to suffer from epilepsy, the Board 
notes that many are simply documentation of the renewal or 
adjustment of prescription medication for treating that 
disorder, which was accomplished after transcribing the 
veteran's reported seizure activity.  There is very little 
evidence in these records reflecting a critical consideration 
of the veteran's ongoing need for the medicine, and no 
evident awareness that the seizure activity that the veteran 
claimed was not confirmed during his 1996 in-patient 
monitoring.  It appears, rather, that the veteran's self 
reported symptoms were accepted as fact, and that the 
diagnosis was carried forward simply because it had been 
listed in the most previous record.  

Of particular significance in the Board's view is that during 
the veteran's hospitalization in April 1996, which was 
specifically scheduled in order to obtain documentation of 
the veteran's seizure activity, he reported experiencing what 
he has described as grand and petit mal seizures, which 
included tongue biting and incontinence of urine.  EEG 
telemetry video monitoring during this hospitalization, 
however, showed that the events the veteran described were 
not epileptic.  This finding, as well as the conclusion by 
the physician who initially examined these hospital records 
that seizures should no longer be included in the veteran's 
disability rating, raises a question of credibility with 
respect to the veteran's descriptions of the seizures that he 
contends he experiences.  This is particularly so given the 
absence of evidence showing that any actual seizure has been 
witnessed by medically trained personnel in many years, and 
the absence of evidence dated during the appeal period 
showing that the veteran sought any medical attention 
immediately after one of these events.  

Having taken note of the absence of evidence confirming that 
the seizures the veteran describes actually take place, and 
that when he was physically monitored, the events the veteran 
considered to be seizures were, in fact, not seizures, the 
Board also notes that the physician who examined the veteran 
for VA purposes in August 1998, and who was apparently aware 
of the results of the veteran's April 1996 hospitalization, 
nevertheless concluded that the veteran has generalized 
tonic-clonic seizures which he considered to be moderately 
controlled.  [This physician also concluded that the veteran 
had a myoclonic disorder that was a consequence of medication 
the veteran had been taking to control seizures, but he did 
not believe that the events the veteran labeled as petit mal 
seizures were such, but rather, suspected that they were a 
consequence of PTSD.]  Thus, despite the fact that a prior 
examiner in 1996 and a subsequent examiner in 2000 concluded 
that the veteran either does not have a seizure disability, 
or at minimum, that there is no clear evidence of epilepsy, 
the 1998 examiner concluded otherwise, and the Board is left 
with this contradictory picture.  Moreover, it would not 
appear that obtaining another opinion on the question would 
resolve that contradiction.  Rather, it would simply be 
another piece of evidence supporting one or the other 
conclusion that the veteran should either continue to carry a 
diagnosis of epilepsy/a seizure disorder, or that he should 
not.  

Given the long term diagnosis of the disability, however, and 
the ongoing prescription medication provided the veteran to 
treat seizures, the Board is of the view that for purposes of 
this appeal, it may be concluded that the diagnosis of 
epilepsy/seizure disorder remains valid.  As to evaluating 
that disability, however, it is the frequency of the seizures 
which are primarily considered in assigning a specific 
disability rating.  In this regard, a 20 percent rating is 
assigned when there is at least 1 major seizure in the last 2 
years; or at least 2 minor seizures in the last 6 months.  A 
40 percent rating requires at least 1 major seizure in the 
last 6 months or 2 in the last year; or averaging at least 5 
to 8 minor seizures weekly.  With an average of at least 1 
major seizure in 4 months over the last year; or 9-10 minor 
seizures per week a 60 percent rating is assigned.  An 80 
percent rating is assigned with evidence showing an average 
of at least 1 major seizure in 3 months over the last year; 
or more than 10 minor seizures weekly; and a 100 percent 
rating is assigned when there is an average of at least 1 
major seizure per month over the last year.  38 C.F.R. 
Diagnostic Codes 8910, 8911.  

Given the importance attached to the number of seizures an 
individual experiences in assigning a disability rating, the 
failure to have the veteran's claimed seizure activity 
confirmed while hospitalized in 1996, takes on considerable 
significance in his case.  Similarly, the absence of any 
medical professional as a witness to an actual seizure at any 
time during the appeal period, raises further questions as to 
the veracity of the veteran's accounts of his seizure 
activity.  Thus, although the veteran may hold the firm 
conviction that he experiences as many as 3 or 4 generalized 
seizures per year, and 3 or 4 minor seizures per week, it is 
the Board's conclusion, based on the evidence in this case, 
that these events are not the type of seizure activities 
contemplated by the rating schedule, and necessary for an 
award of increased compensation.  In view of this, the Board 
finds that the criteria for an increased rating for epilepsy 
are not met, and the veteran's appeal in this regard must be 
denied.  

In reaching the foregoing decision, the Board has also given 
consideration to whether the veteran's epilepsy renders him 
unemployability, as required by the Schedule for Rating 
Disabilities, and the potential application of 38 C.F.R. 
§ 3.321(b)(1).  The latter regulation is to be considered 
when the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The governing norm in 
these cases contemplates such factors as marked interference 
with employment or frequent periods of hospitalization.  See 
38 C.F.R. § 3.321.  The Board notes, however, that there is 
no evidence of the veteran undergoing frequent periods of 
hospitalization for epilepsy during his lengthy appeal 
period.  As to its interference with employment, the Board 
observes that the veteran has apparently not worked for many 
years.  That notwithstanding, in the Board's view, the basis 
for this cannot be attributed to the veteran's epilepsy 
because as previously stated, while the veteran may wish to 
characterize events in his life as various types of seizures, 
these events are not shown to have actually been seizures as 
would otherwise render the veteran unemployable or produce 
marked interference with employment.  Accordingly, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to an increased rating for epilepsy is denied.  


REMAND

Regarding the veteran's claim for service connection for 
PTSD, he contends that he developed that disorder as a result 
of his experiences in Vietnam.  Under applicable criteria, 
establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the Board notes that there are numerous medical 
records reflecting the diagnosis of PTSD.  The most recent 
example includes the report of an examination conducted for 
VA purposes in July 2000, where the veteran was diagnosed to 
have "chronic, moderate to severe" PTSD.  This diagnosis, 
however, is based in large measure on the veteran's reports 
of various stressful events he claimed to have experienced in 
Vietnam which were evidently presumed to be true, by those 
examining or treating him.  These claimed events included the 
following:

(1) the veteran's participation in intense combat with the 
173rd Airborne Brigade;

(2) sustaining a head injury when a mortar round's explosion 
knocked him off of a truck during his first tour in Vietnam;  

(3) observing a member of his unit, (Sgt. Raney or Raymie), 
killed during his first tour in Vietnam;

(4) engaging in search and destroy missions, night ambushes, 
long range patrols, and observing and participating in the 
raping of women in villages through which he and his unit 
swept;

(5) observing the dead and dying during the Tet Offensive of 
1968;

(6) standing guard while engineers cleared jungle areas;

(7) observing people trip booby traps; and 

(8) observing stacks of body bags, and their contents when 
some were inadvertently ripped open in his presence.  

The RO has gone to considerable lengths to attempt to verify 
the events the veteran has described.  In doing so, several 
relevant records have been obtained and associated with the 
claims file, including the veteran's service personnel 
records, a portion of the veteran's unit morning report, and 
Operational Report- Lessons Learned (OR-LL) documents with 
respect to one of the units with which the veteran served in 
Vietnam.  

Regarding the veteran's claimed involvement in combat with 
the 173rd Airborne Brigade, and his participation in search 
and destroy missions, night ambushes and long range patrols, 
the Board notes that the veteran's service personnel records 
establish that the veteran served as a light truck driver 
with the 46th Construction Engineer Battalion and as a 
engineer equipment assistant with the 36th Construction 
Engineer Battalion during his Vietnam service.  Furthermore, 
although the OR-LL documents that are available only address 
the period of time when the veteran served with the 46th 
Engineer Battalion, a period of approximately 5 months, it 
fails to include any mention of its members being involved in 
any combat type of activity.  Indeed, the only activity 
described as combat support was the reshaping and surfacing 
of a landing strip.  The individual companies of that 
battalion to which the veteran was assigned, (Company A and 
then Company C), were described in these documents as engaged 
in equipment support and maintenance, and in various 
construction projects, which included building general 
officer quarters, water fill points, a 5000 man cantonment 
area, hangars, and a command officer's mess.  Thus, there is 
no documentation showing that the veteran served in a combat 
role that included search and destroy missions, night 
ambushes or long range patrols with the 173rd Airborne 
Brigade or with any unit.  

As to the veteran's claimed experiences during the 1968 Tet 
Offensive, his personnel records show that he served on two 
tours of duty in Vietnam.  The first was from April 1967 to 
September 1967 with the 46th Engineer Battalion.  The second 
was with the 36th Engineer Battalion from March 1969 to July 
1969, the last 3 weeks of which he was confined to a stockade 
following his conviction by Special Court Martial of 
possession of marijuana, and being incapacitated for the 
proper performance of his duties.  Thus, since the veteran 
was not in Vietnam in 1968, it may be concluded that the 
veteran's reports of experiences during the 1968 Tet 
Offensive are without foundation.  

With respect to the death of an individual named Raney or 
Raymie, who served with the veteran during his first Vietnam 
tour, a morning report from the veteran's unit at that time 
shows that while an individual named Rainey was 
contemporaneously assigned to the same unit as the veteran, 
no such person was killed or wounded during the months 
between May and July 1967.  In this regard, the Board also 
observes that this individual is not listed among those 
killed in Vietnam, in the Vietnam Veterans Memorial, 
Directory of Names, relevant pages of which were associated 
with the claims file in September 2000.  Likewise, the OR-LL 
document prepared by the commander of the 46th Construction 
Engineer Battalion in 1967, for the periods between May 1967 
and October 1967, fails to make mention of any of its members 
being killed or wounded.  

As previously mentioned, there is no OR-LL document or unit 
histories available for the 3 month period in 1969, during 
which the veteran served with the 36th Engineer Battalion.  
The veteran's service medical records for this period of 
time, however, are associated with the claims file and these, 
which are fairly extensive, make no mention of any of the 
events the veteran claims produced PTSD.  

Although there is little in the way of evidence to 
corroborate the events the veteran claims caused him to 
develop PTSD, the Board does observe that in the 1967 OR-LL 
document prepared by the commander of the reporting unit at 
that time, a reference is made to the need for radios to 
improve communications with personnel who are "sent to 
isolated jungle work sites in hostile areas with grossly 
inadequate means of communications."  In the following 
sentence, the commander states, "[o]ur inability to 
communicate greatly impairs our tactical capability; an 
increasing requirement as we move more and more to operations 
in areas susceptible to attack."  

Neither the type of work performed at these jungle work sites 
nor the type of hostility to which the personnel sent there 
were exposed is made clear in the report.  Nevertheless, it 
suggests that the veteran could very well have been placed in 
a position where it was necessary that he stand guard while 
other engineers cleared jungle areas, during which time he 
may have observed soldiers trip booby traps, and was himself 
thrown from a truck by the concussion of a mortar round 
directed to the vicinity of one of these hostile jungle 
sites.  Although these particular events that the veteran 
mentions were not described in the 1967 OR-LL, it must also 
be observed that the veteran's service medical records for 
the period of his service prior to March 1968 have not been 
associated with the claims file.  While it may well be that 
these records were somehow lost prior to the veteran's 
discharge from service, and are no longer available, it is 
not clear from the current record why they have not been made 
available.  Conceivably, these could refer to treatment the 
veteran may have received following the injury he claims to 
have incurred during this mortar attack.  Therefore, prior to 
entering a final determination in regards to the veteran's 
claim for service connection for PTSD, an attempt should be 
made to obtain the veteran's service medical records for the 
period prior to March 1968.  

With respect to the veteran's claim for TDIU benefits, it is 
the Board's conclusion that since there remains a potential 
for the veteran to be service connected for another 
disability, i.e., PTSD, it would be premature at this point 
to enter a decision regarding his TDIU claim.  Therefore, 
that matter will be deferred until the development requested 
by this Remand is accomplished, and another determination 
entered regarding the PTSD claim.  

Lastly, because of the changes brought about by the passage 
of the Veterans Claims Assistance Act, as mentioned earlier 
in this decision, in addition to accomplishing the specific 
development the Board described in the preceding paragraphs, 
this Remand also provides the RO with the opportunity to 
ensure its compliance with the changes brought about by that 
new law. 

Although the delay occasioned by this Remand is regrettable, 
the appeal is being returned to the RO for the following 
action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed with respect 
to the issues remaining on appeal.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  

2.  The RO should contact the National Personnel 
Records Center, or other appropriate agency, and 
request that organization forward to it the 
veteran's service medical records for the period 
from August 1966 to March 1968.  In making this 
request, the RO should also ask that it be provided 
any available clinical records pertaining to the 
veteran from his September 1967 hospitalization at 
the 249th General Hospital USARPAC, Japan, and from 
his September 1967 to November 1967 hospitalization 
at the Madigan General Hospital in Tacoma, 
Washington.  If any of the requested records are 
unavailable, that should be so stated.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, which have been indicated as 
precipitating PTSD by medical professionals.  If 
the RO determines that the record establishes the 
existence of such a stressor or stressors, the RO 
must specify what stressor or stressors in service 
it has determined are established by the record.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record, including whether or not there 
exists any corroboration for claimed stresses, 
supports a diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should express an 
opinion for the record as to whether the veteran's 
stressor(s) from his military service, as specified 
by the RO, are etiologically related to any current 
PTSD.  The examining physician should specifically 
identify which stressor(s) are linked to any 
diagnosed PTSD, with reference to the stressor(s) 
determined by the RO to be established by the 
record.  All tests deemed necessary by the examiner 
must be conducted, and the clinical findings and 
reasoning which form the basis of the opinions 
requested should be clearly set forth.  In the 
event the examiner finds that the veteran does not 
have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

5.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical reviews do not include all 
opinions requested, appropriate corrective action 
is to be implemented.

6.  Next, the RO should enter its determination as 
to whether service connection is warranted for 
PTSD, and whether TDIU benefits may be granted.  If 
the RO's determinations on these issues remain 
adverse, the veteran and his representative should 
be furnished a supplemental statement of the case, 
and be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

